Citation Nr: 1024614	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sleep impairment 
and memory loss.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 
2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In December 2009, the Veteran and his wife appeared and offered 
testimony at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of record.  

(In the decision below, service connection for memory loss and 
sleep impairment is granted.  As discussed below, the sleep 
impairment for which service connection is granted is that which 
is caused by psychological stresses caused by the Veteran's 
already service-connected depressive disorder.  This is distinct 
from the issue of entitlement to service connection for sleep 
apnea based on organic causes, which issue is addressed in the 
remand that follows the decision below.)  


FINDINGS OF FACT

1.  By a rating action in March 2002, the RO denied a claim of 
entitlement to service connection for memory loss and sleep 
disorder; the Veteran did not appeal that determination.  

2.  The evidence associated with the record since the March 2002 
rating decision includes evidence which is not cumulative or 
redundant of the evidence previously of record; the new evidence 
raises a reasonable possibility of substantiating the claim.

3.  Memory loss and sleep impairment other than sleep apnea are 
likely symptoms associated with the Veteran's already service-
connected major depressive disorder.  


CONCLUSIONS OF LAW

1.  Evidence received since the final March 2002 rating decision 
is new and material; therefore, the Veteran's claim for service 
connection for sleep impairment and memory loss is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.156 (2009).  

2.  Service connection is warranted for memory loss and sleep 
impairment other than sleep apnea as symptomatic of an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant fails to appeal a RO decision denying his or her 
claim for benefits, that decision becomes final and can no longer 
be challenged except on the basis of clear and unmistakable 
error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) 
(except as provided by law, when a case or issue has been decided 
and an appeal has not been taken within the time prescribed by 
law, the case is closed, the matter is ended, and no further 
review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Veteran served on active duty from August 1980 to September 
2000.  On his enlistment examination, in February 1980, the 
Veteran reported frequent trouble sleeping and nervous trouble.  
During a separation examination in July 1984, the Veteran 
reported frequent trouble sleeping and depression.  At that time 
of his retirement examination in May 2000, the Veteran reported 
frequent trouble sleeping and memory loss.  

The Veteran's initial claim for a sleep disorder and memory loss 
(VA Form 21-4138) was received in October 2000.  Submitted in 
support of the claim were VA progress notes dated from April 2001 
to August 2001, and a VA examination report dated in November 
2001.  These records do not reflect any complaints or treatment 
for sleep impairment or memory loss.  

By a rating action in March 2002, the RO denied service 
connection for a sleep disorder and memory loss.  It was 
determined that there was no objective medical or non-medical 
evidence showing a disability due to a sleep disorder or memory 
loss.  The Veteran was informed of this decision and of his 
appellate and procedural rights by letter dated in April 2002.  
He did not appeal that decision.  

Of record is a private treatment report from Ireland Army 
Community Hospital, indicating that the Veteran was seen for an 
examination on September 19, 2005.  At that time, he complained 
of poor sleep, difficulty staying asleep, snoring and fatigue.  
The assessment was obstructive sleep apnea and fatigue.  

In a statement in support of claim (VA Form 21-4138), dated in 
December 2006, the Veteran sought to reopen his claim of 
entitlement to service connection for a sleep disorder.  In a 
statement in support of claim (VA Form 21-4138), dated in 
February 2007, the Veteran indicated that he began suffering from 
sleep impairment while serving in Southwest Asia during Operation 
Desert Storm.  The Veteran stated that he was initially 
prescribed sleeping pills.  The Veteran related that, after 
service, he was referred to a sleep disorder clinic and he was 
diagnosed with sleep apnea.  

Received in March 2007 were private treatment reports dated from 
April 2004 to October 2006.  In December 2005, the Veteran was 
seen at the Louisville Sleep disorders center; at that time, he 
reported that he had trouble staying awake during sedentary 
activities.  The Veteran also reported loud snoring and gasping 
while sleeping.  A review of the systems revealed nasal 
congestion and some coughing at night.  The impression was 
probable obstructive sleep apnea syndrome.  The Veteran was 
referred for a sleep study, which confirmed a diagnosis of 
obstructive sleep apnea.  

On the occasion of a VA examination in March 2007, it was noted 
that the Veteran had difficulty breathing through his nose.  It 
was also noted that he had a history of sleep apnea symptoms, a 
history of depression, and a history of sleep impairment.  The 
examiner indicated that the Veteran suffered from depression due 
to situation, and was not on medication; he noted that the 
Veteran had a sleep impairment that caused difficulty staying 
asleep.  

The Veteran was seen at a VA mental health clinic in September 
2007 for an intake consultation.  At that time, he stated that he 
needed help coping with stress; he reported being depressed.  The 
Veteran admitted to sleep disturbance, depression, 
hallucinations, crying spells, and irritability.  On mental 
status examination, it was noted that the Veteran was depressed, 
and his affect was flat.  Memory was described as good.  The 
examiner indicated that the Veteran suffered from depression, 
caused by poor sleep due to worrying and back pain.  The 
assessment was major depressive disorder, recurrent, moderate.  

A VA progress note dated September 17, 2007 reports a diagnosis 
of insomnia (difficulty maintaining sleep).  The examiner noted 
that the Veteran's inability to maintain sleep was more likely 
related to phase advanced sleep disorder.  The Veteran was seen 
for a follow-up appointment in January 2008 for his obstructive 
sleep apnea.  The Veteran complained of insomnia since the Gulf 
war, awakening frequently while in the military.  The assessment 
was longstanding sleep maintenance insomnia.  

Received in June 2008 were medical records from the Social 
Security Administration, dated from August 2004 through May 2007.  
These records show treatment primarily for a chronic back 
disorder.  Additional VA progress notes dated from June 2008 
through July 2008 reflect treatment for back and right knee pain.  

The Veteran was afforded a VA examination in July 2008.  At that 
time, the Veteran indicated that the symptoms of his psychiatric 
disorder included sleep disturbance and fatigue.  On examination, 
it was noted that the Veteran had sleep impairment.  He reported 
not being to sleep well since he got back from Desert Storm.  He 
stated that he does not feel rested when he wakes up.  It was 
also noted that the Veteran's memory was mildly impaired.  The 
pertinent diagnosis was major depressive disorder.  

By a rating action in December 2008, the RO granted service 
connection for a major depressive disorder, evaluated as 70 
percent disabling, effective May 9, 2008.  It was noted that the 
totality of the evidence, at the time of the examination 
supported an evaluation of 70 percent, which contemplates 
problems such as severe depression and hopelessness, difficulty 
in establishing and maintaining effective work and social 
relationships, memory impairment, and sleep impairment.  

On the occasion of a VA examination in June 2009, it was noted 
that the Veteran reported insomnia.  The examiner noted that the 
Veteran had sleep impairment.  It was also noted that remote, 
recent and immediate memories were all mildly impaired.  The 
diagnosis was depression.  

At his personal hearing in December 2009, the Veteran indicated 
that he started experiencing sleep problems when he returned to 
Germany from Desert Storm.  The Veteran stated that he went on 
sick call and he was given sleeping pills.  The Veteran 
maintained that he was unable to complain because he was in a 
leadership position; it would not have been proper to complain 
about memory loss and inability to sleep.  The Veteran testified 
that he continued to experience problems with difficulty sleeping 
after his discharge from service; he stated that he was 
eventually sent for a sleep study, at which time he was diagnosed 
with sleep apnea and issued a continuous positive airway pressure 
(CPAP) machine.  The Veteran indicated that while he reported 
having memory problems in service, his complaints were never 
addressed.  He stated that he continued to have memory problems 
after his discharge from service.  The Veteran indicated that his 
VA doctor has attributed his memory loss to his service-connected 
depression.  The Veteran maintained that his depression affects 
his sleep problems.  

As noted above, the issue of service connection for sleep 
impairment and memory loss was previously denied by the RO in 
March 2002.  No notice of disagreement was filed.  That decision 
is final.  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

The Board notes that in the prior final March 2002 rating 
decision, the RO denied service connection for a sleep disorder 
and memory loss because there was no objective medical evidence 
of a disability manifested by a sleep disorder and memory loss 
associated with service.  Here, the Board finds that new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a) has 
been received since the March 2002 rating decision.  
Specifically, recent VA treatment records as well as private 
treatment reports document a current disability manifested by a 
chronic sleep impairment and memory loss.  Thus, presuming the 
credibility of this evidence, these records now demonstrate 
medical evidence of current impairment.  Such evidence relates to 
an unestablished fact necessary to substantiate his claim and 
raises a reasonable possibility of substantiating it; that is to 
say, this evidence is new and material and his claim is reopened.  

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.  

Service connection has been established for a major depressive 
disorder.  In fact, during a VA examination in March 2007, the 
examiner indicated that the Veteran suffered from depression, and 
he noted that the Veteran had a sleep impairment.  On psychiatric 
examination in July 2008, it was noted that the Veteran had a 
sleep impairment and his memory was mildly impaired.  The 
pertinent diagnosis was major depressive disorder.  During his 
most recent VA psychiatric examination in June 2009, the examiner 
noted that the Veteran had sleep impairment.  It was also noted 
that remote, recent and immediate memories were all mildly 
impaired.  The diagnosis was depression.  

As the evidence noted above suggests, VA examiners have 
attributed the Veteran's sleep disorder and memory loss to his 
major depressive disorder.  As such, a grant of service 
connection is warranted for problems with sleep impairment and 
memory loss caused by his service-connected psychiatric 
disability.  Although the Veteran also has been found to have 
sleep apnea, it is clear from the record that he experiences a 
sleep impairment that is symptomatic of his psychiatric 
disability.  Service connection is warranted for this impairment 
along with memory loss that has been caused by the service-
connected depressive disorder.


ORDER

Service connection for memory loss and sleep impairment other 
than sleep apnea is granted.  


REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the sleep apnea service connection claim.  
The Veteran contends that, although he was not diagnosed with 
obstructive sleep apnea in service, he experienced symptoms of 
sleep apnea in the form of loud snoring, waking frequently, and 
excessive daytime drowsiness due to his lack of restful sleep.  

A VA progress note dated September 17, 2007 reflects a diagnosis 
of mild obstructive sleep apnea.  VA progress notes in January 
2008 reflect a diagnosis of mild obstructive apnea.  Following a 
clinic visit in April 2008, the assessment was obstructive sleep 
apnea.  

In a statement dated in January 2008, the Veteran's wife 
indicated that she had known him for the previous 10 years, and 
he has had sleep apnea for as long as she had known him.  She 
stated that he has a very loud snore, and at times he stops 
breathing for seconds and she has to shake him to wake him.  She 
noted that the Veteran can get up to 8 hours of sleep and is 
still tired.  The Veteran's wife stated that this sleep problem 
caused her husband a lot of stress.  

After service, medical records show a diagnosis of, and treatment 
for sleep apnea as early as September 2005.  At a personal 
hearing in December 2009, the Veteran and his wife testified that 
he was symptomatic for obstructive sleep apnea during service and 
he was currently being treated with a CPAP machine.  The 
Veteran's wife indicated her awareness of the Veteran's problems 
with snoring and cessation of breathing while sleeping while he 
was in service.  They maintained that the Veteran continued to 
experience his loud snoring and other symptoms of sleep apnea 
following his discharge from service, until he was diagnosed in 
September 2005.  

Because of the testimony of recurring symptoms since service, 
medical opinion evidence is required to ascertain whether the 
current diagnosis can be attributed to the symptoms the Veteran 
has experienced since service.  To ensure that VA has met its 
duty to assist the claimant in developing the facts pertinent to 
his claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions: 

1.  The AOJ should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for sleep apnea since 
his discharge from service.  With the 
Veteran's cooperation (providing any 
releases necessary to secure records of the 
treatment), the AOJ should secure copies of 
the complete records of all such treatment 
and evaluation from the sources identified.  
If the AOJ is unable to secure any 
identified records of treatment, the 
Veteran should be so notified, and advised 
that ultimately it is his responsibility to 
ensure that private treatment records are 
received.  

2.  The AOJ should thereafter schedule the 
Veteran for a VA medical examination for 
the purpose of determining the etiology and 
approximate onset date of his sleep apnea.  
The claims folder must be made available to 
the examiner prior to the examination.  
Following a review of the relevant medical 
evidence in the claims file, to include the 
service treatment reports, the examiner 
should obtain a detailed history from the 
claimant and perform any diagnostic studies 
or tests that are deemed necessary.  The 
examiner is asked to provide a medical 
opinion as to whether it is at least as 
likely as not (50 percent or greater degree 
of probability) that the Veteran's sleep 
apnea originated during his period of 
active duty or is otherwise causally 
related to any event (disease or injury) 
during military service.  An explanation 
for any opinion offered should be provided.   

3.  The AOJ should ensure that all 
requested actions have been accomplished in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

4.   Thereafter, the AOJ should 
readjudicate the Veteran's claim on the 
basis of all evidence of record and all 
applicable laws and regulations.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC), which includes a summary 
of additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decision reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the Veteran until 
he receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


